Haskell, J.
The only question presented in this case is, whether § § 47 and 48, of c. 104 of R. S., to enable those in *273possession of real estate, claiming a freehold, or an unexpired term of not loss than ten years therein, to quiet their title to the same against adverse claimants by petition to this court and decree thereon, are constitutional.
No case has been cited at the bar tending to the contrary. A similar statute was enacted in Massachusetts, in 1852, c. 312, § 52, as a substitute for the more effectual remedy in equity to quiet titles, that the court of that state then had no power to give. Clouston v. Shearer, 99 Mass. 209.
The latter is common in courts of equity, and no good reason appears why the former should not bo held to be within the power of the legislature to establish. It has not been given as a matter of right where the respondents appear and claim title and show canse in the premises, for then the court is to make such decree as seems equitable and just; or, in other words, act in the exercise of a sound discretion. Whether that discretion was properly exercised is not a pending question, for no exceptions were taken to tlio exercise of it. The decree requiring suit to be brought was entered at a prior term and by another judge. The decree now complained of, barring the respondent’s claim, was entered as peremptorily required by statute in ease of disobedience of the order to bring suit. The legislature ordained the power, and the court has exercised it. The decree is valid and must stand. Exceptions overruled.
Peters, C. J., Walton, Virgin, Libbey and Wiiiteiiouse, JJ., concurred.